DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
-In claim 1, 
    -line 14, “the” before “activation region”  should be changed to –an--;
    -line 15, “the” before “UV-C mode” should be changed to – a --.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a lighting device having, inter alia, “…a controller configured to turn off all UV-C LEDs following a time interval sufficient to achieve a target pathogen deactivation level in the activation region, and activate the red LEDs to produce red illumination for signaling completion of the UV-C mode” (claim 1) or “…a controller responsive to the at least one occupancy sensor and configured to operate the plurality of devices in (a) a normal mode, powering the LEDs so as to generate white light having the target CCT value while emitting UV-A light or (b) in a UV-C mode comprising powering at least some of the UV-C LEDs to illuminate an activation region only if no personnel are sensed by the occupancy sensor for a time interval .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See attached PTO-892 Form.

                                                       Correspondence


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827. The examiner can normally be reached Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844